                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                                 5:13-CR-00091-KDB-DCK-1
    USA                                              )
                                                     )
       v.                                            )                 ORDER
                                                     )
    XAVIER AHMAD CADE                                )
                                                     )

            THIS MATTER is before the Court upon motions of the defendant pro se to unseal

documents and calculation of jail credit for time spent in federal custody. (Doc. No. 36).

            It is the responsibility of the Attorney General, through the Bureau of Prisons, to compute

jail credit. United States v. Stroud, 584 F. App’x 159, 160 (4th Cir. 2014) (citing United States v.

Wilson, 503 U.S. 329, 334-35 (1992)). If a defendant is not given the sentencing credit he thinks

he deserves, his recourse is first to seek an administrative remedy, 28 C.F.R. § 542.10, and after

that to file a petition under 28 U.S.C. § 2241 in the district of confinement.1 Id.

            The Court has already ruled on the motion to unseal by granting it in part and denying it

in part. (Doc. No. 38).

            IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for calculation of

jail credit, (Doc. No. 36), is DENIED.




1
    The defendant is serving his sentence at Coleman USP in Coleman, Florida. (per BOP records).
       The Clerk is directed to certify copies of this order to the defendant, counsel for the

defendant, to the United States Attorney, the United States Marshals Service, and the United

States Probation Office.



                              Signed: March 3, 2020




                                                 2
